Citation Nr: 9934205	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left hearing loss 
disability.

2.  Entitlement to an increased (compensable) rating for 
recurrent left inguinal hernia, status postoperative, on 
appeal from the initial grant of service connection. 

3.  Entitlement to an increased (compensable) rating for 
reactive airway disease, on appeal from the initial grant of 
service connection. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from August 1973 to August 
1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia.  A rating decision in June 1995 denied 
service connection for left hearing loss and granted service 
connection for left inguinal hernia, status post operative, 
and reactive airway disease, both evaluated as noncompensable 
from September 1, 1994.  


FINDINGS OF FACT

1.  Left hearing loss disability was noted on service 
induction.

2.  Left hearing loss disability did not undergo permanent 
increase in severity during service.

3.  There has been no recurrence of postoperative inguinal 
hernia since discharge from service.

4.  From September 20, 1997, residuals of the postoperative 
inguinal hernia have been equivalent to an objectively tender 
and painful scar.

5.  The veteran's reactive airway disease has resulted in 
very infrequent mild asthma attacks with a normal baseline 
functional status between attacks.



CONCLUSIONS OF LAW

1.  The veteran's preexisting left ear hearing disability was 
not aggravated by active service. 38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.306, 4.57 (1999).
 
2.  Prior to September 20, 1997, the criteria for an 
increased (compensable) rating for recurrent left inguinal 
hernia, status post operative, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (1999).

3  From September 20, 1997, the criteria for a 10 percent 
rating for recurrent left inguinal hernia, status post 
operative, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7338, 
7804 (1999).

4.  The criteria for a 10 percent rating for reactive airway 
disease have been met since September 1, 1994.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6802 (1996), amended by 38 C.F.R. § 4.97, Diagnostic 
Codes 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On examination for service entry in August 1973, the veteran 
underwent audiometric testing at the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 hertz.  Pure tone thresholds 
were 5, 5, 5, 45 and 50 for the left ear.  He underwent a 
number of other hearing tests during service.  Pure tone 
thresholds for the left ear on the retirement examination in 
May 1994 were 10, 15, 20, 65, and 65 at 500, 1000, 2000, 
30000 and 4000 hertz.  On an examination in June 1994, pure 
tone thresholds were 15, 10, 15, 60, and 55 for the left ear. 

The veteran received a VA examination in December 1994.  He 
reported that he was getting allergy shots every week and 
that he was allergic to sulfa drugs, molds, weeds, grasses, 
trees, dust, and mites.  He indicated that the shots helped.  
He reported three bilateral herniorrhaphies and indicated 
that he experienced some discomfort in the left inguinal 
region especially when he had a full urinary bladder.  

On examination, the veteran had frequent episodes of an 
nonproductive cough and clearing of his throat.  He claimed 
it was due to reactive airway disease induced by allergies.  
There was no tachypnea or hyperpnea.  On percussion, the 
lungs were resonant.  On palpation, he had normal tactile 
fremitus.  On auscultation, breath sounds were vesicular 
without rales or rhonchi.  Bilateral herniorrhaphy scars were 
noted.  There were no abdominal bruits.  No hernias were 
noted.  Pertinent diagnoses were bilateral inguinal 
herniorrhaphies with well-healed scars and no recurrence of 
hernias; allergic rhinitis with an associated airway disease.

On VA audiology examination in December 1994, pure tone 
thresholds, in left ear, at 1000, 2000, 3000 and 4000 hertz 
were 15, 15, 50 and 45 respectively.  Left sensorineural 
hearing loss was diagnosed.

The veteran received a VA examination in September 1997.  The 
claims file was reviewed by the examiner who noted the 
veteran had a diagnosis of allergic extrinsic asthma for 
greater than ten years.  He was found to be allergic to dust 
mites, multiple pollens, and multiple molds and cat on a skin 
test perfumed in 1991.  He had been on allergy shots since 
that time.  Prior to this, he was having intermittent 
complaints of wheezing and shortness of breath related to 
working in dusty areas and working outside.  He also had 
shortness of breath while on submarine duty.  Since the 
initiation of allergy shots, he had significant improvement 
in his symptoms to the point that he no longer used a metered 
dose inhaler on a regular basis.  

The veteran still had some chest tightness and mild wheezing 
with exposure to dust, but when he got out of the dust 
environment, these complaints resolved over an hour or two.  
He wore a mask when working outside and was able to work 
without a lot of difficulty.  He was taking no medications at 
this time.  He denied productive cough or any dyspnea at 
rest.  He denied dyspnea on exertion in the absence of an 
allergen.  He had very infrequent attacks and a normal 
baseline functional status between attacks.  He did not 
require oxygen and was having no side effects from treatment.  
He was at no point incapacitated by his asthma.  

On examination, the veteran's lungs were clear with normal 
expansion and no evidence of hyperexpansion.  He had no 
wheezes, rales, or rhonchi.  His most recent pulmonary 
function tests in 1990 showed a forced vital capacity of 4.8 
which was 100 percent of predicted.  He had a FEV1 to FVC 
ratio of 79.17 which was 95 percent of predicted.  His FVC 
was 4.80 which was 101 percent of predicted.  His IC was 3.57 
which was 122 percent of predicted.  The examiner said that 
these pertinent findings showed a normal spirometry without 
any evidence of airway disease.  The examiner did not order 
any repeat pulmonary function tests because the veteran's 
symptoms were better than in 1990 and he did not believe any 
further information could be gained.  

The examiner stated that the veteran had had three hernia 
repairs, the most recent in 1993.  He had done well until six 
months ago when he noticed an intermittent pain in his left 
groin.  He described it as a sharp, stabbing pain that 
occurred while he was at rest or walking and lasting a couple 
of minutes, resolving without intervention.  He had a 
complaint of pain with urination.  The pain was more frequent 
with lifting and it was different form his previous pain from 
his hernia.  

On examination, the veteran had mild tenderness in the left 
inguinal region within the pubic area above the pubic 
symphysis.  There was no testicular pain.  There was no 
evidence of direct or indirect inguinal hernia.  The final 
diagnosis was allergic extrinsic asthma by history without 
evidence of obstructive airway disease on spirometry; 
symptoms of allergic asthma essentially resolved with allergy 
immunologic therapy; veteran not disabled or incapacitated by 
this finding.  He was not requiring any current treatment for 
this other than allergy shots.  The other diagnosis was 
status post inguinal hernia repair with mild tenderness and 
some pain intermittently at the previous surgical sight that 
is likely related to scar tissue and not related to 
recurrence of the inguinal hernia; this is not incapacitating 
or disabling and did not prevent the veteran from going about 
his daily activities.

Service connection for left hearing loss disability

II.  Legal Analysis.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in- service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b) (1999).

The medical evidence shows that the veteran had left hearing 
loss disability as defined at 38 C.F.R. § 3.385 when he 
entered the service.  Accordingly, the question that must be 
answered is whether the pre-existing disability underwent 
aggravation in service.  When one compares tests of hearing 
acuity at service entry with those performed shortly before 
service separation, it is apparent that there was a negative 
shift particularly at the higher frequencies.  This being the 
case, the Board concedes that the preservice left hearing 
loss disability underwent an increase in severity in service.

However, the evidence does not show that increase in severity 
in service was permanent.  Tests performed a few months after 
service show that the veteran's hearing acuity was 
essentially the same as it was when he entered the service.  
These results, in the Board's opinion, serve to rebut any 
presumption of in-service aggravation.  This being the case, 
the Board concludes that the pre- existing left hearing loss 
disability was not aggravated in service.  In so concluding, 
the Board is cognizant of the opinion in service to the 
effect that the veteran's hearing loss was probably noise 
induced.  This opinion, which can be no better than the 
history on which it was based, appears to have been made 
without knowledge that the veteran entered the service with 
hearing loss disability. 


Compensable ratings for reactive airway disease and left 
inguinal hernia.

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
respiratory and hernia disorders, and therefore he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing, which he failed to 
attend, in accordance with his requests.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

After the veteran disagreed with the original disability 
rating assigned for his service-connected respiratory and 
inguinal hernia disorders, the RO issued a Statement of the 
Case (SOC) in February 1996 that essentially addressed the 
issues as entitlement to an increased evaluations.  The Court 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The SOC provided to the veteran incorrectly identified the 
issues on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  This case may be distinguished from Fenderson 
with regard to the SOC because the RO subsequently identified 
the issue on appeal not as a claim for an "increased" 
disability rating but as evaluation of the left inguinal 
hernias and reactive airway disease. in the supplemental 
statement of the case (SSOC)  In September 1998.  

More importantly, the RO's SOC and its SSOC provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation, as well as 
higher ratings for these service-connected disabilities.  The 
SOC indicated that all the evidence of record at the time of 
the rating decision (i.e., service medical records, etc.) was 
considered in assigning the original disability rating for 
the veteran's service-connected bilateral varicocele 
condition.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not therefore 
violate the principle of Fenderson.   The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition for 
any period of time since his original claim.  Thus, despite 
the incorrect phrasing of the issues on appeal in the SOC, 
the RO did comply with the substantive tenets of Fenderson in 
its adjudication of the veteran's claim.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, 
proceeded by a hyphen.  38 C.F.R. § 4.27 (1998).  In this 
case, the RO has rated the reactive airway disease as 6699-
6602.

The veteran's reactive airway disease was evaluated by 
analogy to bronchial asthma under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996) of the VA Rating Schedule.  Under 
this criteria, in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation required moderate, rather frequent asthma attacks 
with moderate dyspnea on exertion between attacks.

Effective October 7, 1996, bronchial asthma is evaluated 
under the General Rating Formula for Bronchial Asthma. 61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV- 1) 
of 71 to 80 percent of predicted value; or a ration of FEV-1 
to forced vital capacity of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The veteran was supplied the new 
criteria in the September 1998 SSOC. 

The post- service clinical evidence shows that since the 
veteran began allergy shots in 1991, he has had "very 
infrequent attacks" and normal baseline functional status 
between attacks.  He becomes symptomatic when exposed to 
dust, his symptoms consisting of some chest tightness and 
mild wheezing, but these symptoms resolve when he removes 
himself from the dusty environment.  According to medical 
opinion, he is not disabled or incapacitated by allergic 
asthma.  When he was examined in 1997, he had not used his 
inhaler in more than 2 months.  He emphasizes that he must 
take weekly allergy shots to control his symptoms.

The Board finds that the disability picture more nearly 
approximates the criteria for a 10 percent rating.  The 
veteran continues to have mild asthmatic attacks, although on 
a very infrequent basis, and continues on intermittent 
inhalation therapy, although this too appears to be on an 
infrequent basis.  Nonetheless, with application of the 
benefit of the doubt rule, he is more nearly entitled to a 10 
percent rating for reactive airway disease.


Increased rating for left inguinal hernia.

Diagnostic Code 7338 provides a 10 percent rating for a 
postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 
noncompensable rating is assigned for an inguinal hernia, 
which is small, reducible, or without true hernia protrusion.  

A review of the clinical evidence of record establishes that 
there has been no recurrence of inguinal hernia since the 
veteran was discharged from service.  For example, no hernias 
were noted on the VA examination in December 1994 on the VA 
examination in September 1997.  However, when he was examined 
in September 1997, he had mild tenderness in the left 
inguinal region and reported that the post- operative hernia 
caused intermittent pain.  On the previous VA examination in 
December 1994, he simply reported some intermittent 
discomfort in the left inguinal region.  

The Board finds that prior to the VA examination in September 
20, 1997, there was  no basis under the rating criteria to 
grant the veteran a compensable evaluation.  However, the 
examination in September 1997 showed that residuals of the 
post- operative hernia disability were objectively tender and 
intermittently painful.  With application of the benefit of 
the doubt rule, the Board finds that residuals of the 
herniorrhaphies were the equivalent of an objectively tender 
and painful scar.  Accordingly, a 10 percent rating by 
analogy to Diagnostic Code 7804 is warranted from September 
20,1997.   



ORDER

Service connection for left hearing loss is denied.

A 10 percent rating for reactive airway disease is granted, 
subject to the criteria that govern the payment of monetary 
awards.

Prior to September 20, 1997, an increased (compensable) 
rating for a left inguinal hernia is denied.

From September 20, 1997, a 10 percent rating for a left 
inguinal hernia is granted, subject to the criteria that 
govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 

